Citation Nr: 1704951	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  12-11 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.  The Veteran had service in the Republic of Vietnam from October 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2014, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in December 2014 when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a December 2014 remand, the Board ordered the RO to schedule the Veteran for an examination to determine the nature and etiology of any currently diagnosed skin disorder.  In a June 2015 VA examination report, the examiner concluded that without any physical description of any of the Veteran's skin conditions in childhood, 1968, or 1970, the examiner could not state, without restoring to mere speculation, whether the Veteran's current dermatitis was incurred in service.

In August 2016, the Board requested an outside medical opinion (OMO) as to whether the Veteran's diagnosed skin disorder was etiologically related to active service.  This opinion was provided in December 2016.

In a February 2017 letter, the Veteran's representative noted that the Veteran served in the Republic of Vietnam, and was presumed to have been exposed to herbicide agents.  The Board notes that the December 2016 OMO opinion never addressed presumed exposure to herbicide agents.  Additionally, in a December 2016 correspondence, the Veteran noted that he submitted new evidence in the adjudication of his claim, and that he did not waive RO consideration of that evidence.  As a result, a remand is required to afford the Veteran a new examination to determine the etiology of his current skin disorder and to readjudicate his claim.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his skin disability.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. After the above has been completed, schedule the Veteran for VA examination with an appropriate examiner, including a complete physical evaluation, to determine whether any current skin disorder (to include eczematous dermatitis) was caused by, or was otherwise related to, his active military service, to include exposure to herbicides.  Any tests deemed necessary should be conducted and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner must also note that the claims folder has been reviewed.  

The examiner is requested to:

a. Identify any currently diagnosed skin disorder.

b. Provide an opinion as to whether there is clear and unmistakable (obviously, manifestly or undebatable) evidence that any current skin disorder preexisted military service.

c. If the examiner determines that the Veteran's skin condition preexisted service, whether there is clear and unmistakable evidence that any preexisting skin disorder was not aggravated (permanently worsened beyond the natural progression of the disease) by active service.

d. If there is not clear and unmistakable evidence that the Veteran's skin disorder preexisted service or was not aggravated by service, whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed skin disorder began during service or is related to some incidence of service.

e. Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed skin disorder was caused or aggravated by exposure to herbicide agents while in Vietnam  

Any and all opinions must be accompanied by a complete rationale.

3. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

